            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc
                                25 Filed
                                       166-4
                                        78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          12 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                    Main Document
                                           D - Debtors Exhibit No.Page
                                                                   2       18 Page
                                                                              of 231    1 of 32
 Fill in this information to identify the case:

 Debtor name         Hermitage Inn Real Estate Holding Company, LLC

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)             19-20903
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   A&W Realty LLC                                 Describe debtor's property that is subject to a lien                 $678,028.00             $1,250,000.00
       Creditor's Name                                4V8, LLC; and
       Attn: President or General                     Comtuck, LLC
       Mgr
       2 Mountain Park Plaza
       West Dover, VT 05356
       Creditor's mailing address                     Describe the lien
                                                      Pledge of Notes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Ann Coleman                                    Describe debtor's property that is subject to a lien                     $1,597.47         $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       437 Maple Drive
       Whitingham, VT 05361
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc
                                25 Filed
                                       166-4
                                        78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          13 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                    Main Document
                                           D - Debtors Exhibit No.Page
                                                                   2       19 Page
                                                                              of 231    2 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Atomic Professional Audio
 2.3                                                                                                                           $71,372.96   $44,698,750.00
       Inc                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       364A Innovation Drive
       North Clarendon, VT 05759
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Austin Design Inc.                             Describe debtor's property that is subject to a lien                     $18,881.25   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn: President or General
       Mgr
       2 Mead Street
       Greenfield, MA 01301
       Creditor's mailing address                     Describe the lien
                                                      Notice of Lien on Real Property
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Barnstormer Summit Lift,
 2.5                                                                                                                       $9,252,753.00      $755,004.00
       LLC                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                Schedule A/B, Part 4
       Attn: President or General
       Mgr
       6 Bayberry Lane
       Wilton, CT 06897

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc
                                25 Filed
                                       166-4
                                        78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          14 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                    Main Document
                                           D - Debtors Exhibit No.Page
                                                                   2       20 Page
                                                                              of 231    3 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)    19-20903
              Name

       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statements
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Berkshire Bank                                 Describe debtor's property that is subject to a lien               $16,911,583.01    $44,188,750.00
       Creditor's Name                                55.1 (Hermitage Inn); 55.2 (Snow Goose Inn);
       Attn: President or General                     55.3 (Horizon Inn); 55.5 (Hermitage
       Mgr                                            Clubhouse); 55.6 (Golf Course); and 55.7 Real
       1259 E Columbus Ave Ste                        Estate Development
       301
       Springfield, MA 01105
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Berkshire Bank                                 Describe debtor's property that is subject to a lien                 $1,037,500.00   $44,188,750.00
       Creditor's Name                                55.1 (Hermitage Inn); 55.2 (Snow Goose Inn);
       Attn: President or General                     55.3 (Horizon Inn); 55.5 (Hermitage
       Mgr                                            Clubhouse); 55.6 (Golf Course); and 55.7 Real
       1259 E Columbus Ave Ste                        Estate Development
       301
       Springfield, MA 01105
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 3 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc
                                25 Filed
                                       166-4
                                        78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          15 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                    Main Document
                                           D - Debtors Exhibit No.Page
                                                                   2       21 Page
                                                                              of 231    4 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)      19-20903
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   Berkshire Bank                                 Describe debtor's property that is subject to a lien                     $986,212.89   $44,188,750.00
       Creditor's Name                                55.1 (Hermitage Inn); 55.2 (Snow Goose Inn);
       Attn: President or General                     55.3 (Horizon Inn); 55.5 (Hermitage
       Mgr                                            Clubhouse); 55.6 (Golf Course); and 55.7 Real
       1259 E Columbus Ave Ste                        Estate Development
       301
       Springfield, MA 01105
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Browns Country Services
 2.9                                                                                                                           $150,382.86   $44,698,750.00
       LLC                                            Describe debtor's property that is subject to a lien
       Creditor's Name                                Schedule A/B, Part 9
       Attn: Jeffrey C Brown
       797 VT Rte 100
       Wilmington, VT 05363
       Creditor's mailing address                     Describe the lien
                                                      Notice of Lien on Real Property
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     BSA Architects, Inc.                           Describe debtor's property that is subject to a lien                     $338,717.81   $27,000,000.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 4 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc
                                25 Filed
                                       166-4
                                        78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          16 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                    Main Document
                                           D - Debtors Exhibit No.Page
                                                                   2       22 Page
                                                                              of 231    5 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)    19-20903
              Name

       Creditor's Name                                Schedule A/B, Part 9
       dba Bull Stockwell Allen
       Attn: President or General
       Mgr
       300 Montgomery Street Ste
       1135
       San Francisco, CA 94104
       Creditor's mailing address                     Describe the lien
                                                      Mechanics Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 1     Carol H. Butler Trust                          Describe debtor's property that is subject to a lien                 $1,092,993.16   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       c/o Pamela Keefe, Trustee
       241 White Oak Shade Road
       New Canaan, CT 06840
       Creditor's mailing address                     Describe the lien
                                                      Writ of Attachment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Charles Collins & Ana
 2     Cladera                                        Describe debtor's property that is subject to a lien                 $1,107,192.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       20 Prospect Avenue
       Larchmont, NY 10538
       Creditor's mailing address                     Describe the lien
                                                      Judgment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 5 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc
                                25 Filed
                                       166-4
                                        78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          17 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                    Main Document
                                           D - Debtors Exhibit No.Page
                                                                   2       23 Page
                                                                              of 231    6 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Coldbrook Fire District No.
 3     1                                              Describe debtor's property that is subject to a lien                       $255.42    $27,000,000.00
       Creditor's Name                                55.5 (Hermitage Clubhouse)
       Attn: President or General
       Mgr
       18 Coldbrook Road
       Wilmington, VT 05363-9624
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Craig Doersch Painting,
 4     LLC                                            Describe debtor's property that is subject to a lien                     $76,834.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       9 King Phillip Trail
       Sandy Hook, CT 06482
       Creditor's mailing address                     Describe the lien
                                                      Notice of Lien on Real Property
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 5     Dan and John Lane                              Describe debtor's property that is subject to a lien                     $23,309.29   $44,698,750.00

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 6 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc
                                25 Filed
                                       166-4
                                        78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          18 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                    Main Document
                                           D - Debtors Exhibit No.Page
                                                                   2       24 Page
                                                                              of 231    7 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)      19-20903
              Name

       Creditor's Name                                Schedule A/B, Part 9
       dba Lane
       Plumbing&Heating Inc
       10 Adams Drive
       Wilmington, VT 05363
       Creditor's mailing address                     Describe the lien
                                                      Notice of Mechanics Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 6     Dan Solaz                                      Describe debtor's property that is subject to a lien                     $320,917.16   $27,000,000.00
       Creditor's Name                                Schedule A/B, Part 9
       72 Limerick Road
       Trumbull, CT 06611
       Creditor's mailing address                     Describe the lien
                                                      Judgment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 7     David Manning Inc                              Describe debtor's property that is subject to a lien                      $31,212.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       103 Frost Place
       Brattleboro, VT 05302
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 7 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc
                                25 Filed
                                       166-4
                                        78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          19 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                    Main Document
                                           D - Debtors Exhibit No.Page
                                                                   2       25 Page
                                                                              of 231    8 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)      19-20903
              Name

       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 8     Donald Jabro                                   Describe debtor's property that is subject to a lien                     $450,000.00   $11,875,000.00
       Creditor's Name                                55.7 (Real Estate Development)
       27 Brimmer St #3
       Boston, MA 02108
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Fisher and Fisher Law
 9     Offices                                        Describe debtor's property that is subject to a lien                     $143,727.72     $510,000.00
       Creditor's Name                                55.4 (Nordic Hills Lodge)
       Attn: Robert Fisher
       PO Box 621
       Brattleboro, VT 05302
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 0     Fred H. Hamblet, LLC                           Describe debtor's property that is subject to a lien                           $1.00   $44,698,750.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 8 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc
                                25 Filed
                                       166-4
                                        78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          20 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                    Main Document
                                           D - Debtors Exhibit No.Page
                                                                   2       26 Page
                                                                              of 231    9 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)      19-20903
              Name

       Creditor's Name                                Schedule A/B, Part 9
       Attn: President or General
       Mgr
       29 Victoria Street
       Keene, NH 03431
       Creditor's mailing address                     Describe the lien
                                                      Notice of Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 1     Gordon Bristol Consulting                      Describe debtor's property that is subject to a lien                      $36,800.58   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       279 Sunset Lake Rd
       Williamsville, VT 05362
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 2     Green Mountain Power                           Describe debtor's property that is subject to a lien                     $257,628.11   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn: President or General
       Mgr
       163 Acorn Lane
       Colchester, VT 05446
       Creditor's mailing address                     Describe the lien
                                                      Writ of Attachment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 9 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc 25 Filed
                                        166-4
                                         78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          21 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                     Main DDocument
                                            - Debtors Exhibit No. Page
                                                                  2        27Page
                                                                              of 231    10 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)    19-20903
              Name

                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 3     Greenfield Glass Company                       Describe debtor's property that is subject to a lien                     $4,928.88   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       52 River Street
       Greenfield, MA 01301
       Creditor's mailing address                     Describe the lien
                                                      Notice of Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 4     Grenoble Group                                 Describe debtor's property that is subject to a lien                 $2,080,527.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       aka RTM Capital Partners
       Inc
       c/o Langrock Sperry &
       Wool LLP
       210 College Street
       Burlington, VT 05402
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 10 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc 25 Filed
                                        166-4
                                         78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          22 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                     Main DDocument
                                            - Debtors Exhibit No. Page
                                                                  2        28Page
                                                                              of 231    11 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

 2.2
 5     Harrington Engineering Inc.                    Describe debtor's property that is subject to a lien                     $37,692.60   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       7868 Pomfret Road
       North Pomfret, VT 05053
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2
 6     International Financial                        Describe debtor's property that is subject to a lien                         $1.00      $755,004.00
       Creditor's Name                                Schedule A/B, Part 4
       Services Corporation
       Attn: President or General
       Mgr
       1113S Milwaukee Ave Ste
       301
       Libertyville, IL 60048
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statements
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Iron Horse Standing Seam
 7     Roofi                                          Describe debtor's property that is subject to a lien                     $25,631.11   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Co aka Iron Horse Roofing
       Co
       Attn: President or General
       Mgr
       PO Box 221, 1350 Route 11
       Londonderry, VT 05148
       Creditor's mailing address                     Describe the lien



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 11 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc 25 Filed
                                        166-4
                                         78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          23 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                     Main DDocument
                                            - Debtors Exhibit No. Page
                                                                  2        29Page
                                                                              of 231    12 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

                                                      Preliminary Lien Notice on Real Property
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Joyce Land Surveying
 8     Corp                                           Describe debtor's property that is subject to a lien                         $1.00    $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn: Benjamin A Joyce
       37 Atherton Road
       Wilmington, VT 05363
       Creditor's mailing address                     Describe the lien
                                                      Notice of Contractors Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Key Drilling & Blasting
 9     Svcs                                           Describe debtor's property that is subject to a lien                     $66,600.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       14 Trowbridge Road
       Keene, NH 03431
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 12 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc 25 Filed
                                        166-4
                                         78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          24 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                     Main DDocument
                                            - Debtors Exhibit No. Page
                                                                  2        30Page
                                                                              of 231    13 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)      19-20903
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 0     Lakeland Bank                                  Describe debtor's property that is subject to a lien                     $674,435.52     $755,004.00
       Creditor's Name                                Schedule A/B, Part 4
       Attn: President or General
       Mgr
       166 Changebridge Road
       Montville, NJ 07045
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 1     Macrolease Corporation                         Describe debtor's property that is subject to a lien                       $7,015.00     $755,004.00
       Creditor's Name                                Schedule A/B, Part 4
       Attn President or General
       Mgr
       185 Express Street Ste 100
       Plainview, NY 11803
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Manchester Carpet Care
 2     Inc.                                           Describe debtor's property that is subject to a lien                      $39,875.09   $44,698,750.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 13 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc 25 Filed
                                        166-4
                                         78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          25 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                     Main DDocument
                                            - Debtors Exhibit No. Page
                                                                  2        31Page
                                                                              of 231    14 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       6 Manchester Valley Road
       Manchester Center, VT
       05255
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 3     Metropolitan Golf Assn                         Describe debtor's property that is subject to a lien                     $50,358.84   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn: President or General
       Mgr
       28 VT ROUTE 110
       SOUTH ROYALTON, VT
       05068
       Creditor's mailing address                     Describe the lien
                                                      Judgment Order
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 4     Michael Fayette                                Describe debtor's property that is subject to a lien                     $12,703.34   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       dba MFayette Carpentry,
       LLC
       284 Route 100
       West Dover, VT 05356
       Creditor's mailing address                     Describe the lien
                                                      Notice of Mechanics Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 14 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc 25 Filed
                                        166-4
                                         78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          26 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                     Main DDocument
                                            - Debtors Exhibit No. Page
                                                                  2        32Page
                                                                              of 231    15 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Mountain Glass and Lock
 5     Corp                                           Describe debtor's property that is subject to a lien                     $39,199.50   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       57 Jackson Ave
       Rutland, VT 05701
       Creditor's mailing address                     Describe the lien
                                                      Stipulated Writ of Attachment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3
 6     MR Steel Acquisition Corp.                     Describe debtor's property that is subject to a lien                     $58,750.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       dba Ameri-Fab
       Attn President or General
       Mgr
       4100 W Glenrosa Ave
       Phoenix, AZ 85019
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 15 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc 25 Filed
                                        166-4
                                         78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          27 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                     Main DDocument
                                            - Debtors Exhibit No. Page
                                                                  2        33Page
                                                                              of 231    16 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)      19-20903
              Name



 2.3   Nordic Valley Properties
 7     LLC                                            Describe debtor's property that is subject to a lien                           $1.00             $0.00
       Creditor's Name
       Attn: President or General
       Mgr
       34 Look Road
       Wilmington, VT 05363
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Northern Building
 8     Supplies,Inc                                   Describe debtor's property that is subject to a lien                     $151,744.44   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn: President or General
       Mgr
       7 Loop Road
       Newfane, VT 05345
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Pioneer Timber Frames
 9     LLC                                            Describe debtor's property that is subject to a lien                      $16,520.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       PO Box 1057
       Wilmington, VT 05363
       Creditor's mailing address                     Describe the lien
                                                      Notice of Lien on Real Property
                                                      Is the creditor an insider or related party?
                                                         No

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 16 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc 25 Filed
                                        166-4
                                         78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          28 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                     Main DDocument
                                            - Debtors Exhibit No. Page
                                                                  2        34Page
                                                                              of 231    17 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 0     PJB Home Center, Inc.                          Describe debtor's property that is subject to a lien                     $30,645.19   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Perkins Home Center
       Attn President or General
       Mgr
       PO Box 430
       West Chesterfield, NH
       03466
       Creditor's mailing address                     Describe the lien
                                                      Notice of Mechanics Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 1     PJB Home Center, Inc.                          Describe debtor's property that is subject to a lien                      $7,556.11   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Perkins Home Center
       Attn President or General
       Mgr
       PO Box 430
       West Chesterfield, NH
       03466
       Creditor's mailing address                     Describe the lien
                                                      Contractor's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 17 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc 25 Filed
                                        166-4
                                         78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          29 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                     Main DDocument
                                            - Debtors Exhibit No. Page
                                                                  2        35Page
                                                                              of 231    18 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 2     Plimpton Excavating LLC                        Describe debtor's property that is subject to a lien                     $34,145.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       496 East Hill Road
       Wardsboro, VT 05355
       Creditor's mailing address                     Describe the lien
                                                      Order on Mechanics Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 3     RCN Capital LLC, ATIMA                         Describe debtor's property that is subject to a lien                         $1.00      $755,004.00
       Creditor's Name                                Schedule A/B, Part 4
       Attn: President or General
       Mgr
       75 Gerber Road East
       South Windsor, CT 06074
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 4     Reinhart Equipment                             Describe debtor's property that is subject to a lien                 $1,587,450.00    $44,698,750.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 18 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc 25 Filed
                                        166-4
                                         78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          30 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                     Main DDocument
                                            - Debtors Exhibit No. Page
                                                                  2        36Page
                                                                              of 231    19 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)      19-20903
              Name

       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       32 Thompson Drive
       Essex Junction, VT 05452
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 5     Reinhart Foodservice, LLC                      Describe debtor's property that is subject to a lien                 $1,587,448.10     $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn: President or General
       Mgr
       6250 N River Rd Ste 9000
       Des Plaines, IL 60018
       Creditor's mailing address                     Describe the lien
                                                      Writ of Attachment and UCC Financing
                                                      Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Seth and Jennifer
 6     Goodman                                        Describe debtor's property that is subject to a lien                     $986,495.21   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       65 Pendleton Lane
       Longmeadow, MA 01106
       Creditor's mailing address                     Describe the lien
                                                      Writ of Attachment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 19 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc 25 Filed
                                        166-4
                                         78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          31 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                     Main DDocument
                                            - Debtors Exhibit No. Page
                                                                  2        37Page
                                                                              of 231    20 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 7     Southworth Electrical Inc                      Describe debtor's property that is subject to a lien                     $53,053.45   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       PO Box 20
       West Wardsboro, VT 05360
       Creditor's mailing address                     Describe the lien
                                                      Memorandum of Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4
 8     Sprung Structures                              Describe debtor's property that is subject to a lien                     $61,446.00     $755,004.00
       Creditor's Name                                Schedule A/B, Part 4
       Attn: President or General
       Mgr
       5000 Tilghman Street Ste
       155
       Allentown, PA 18104
       Creditor's mailing address                     Describe the lien
                                                      Alleged Lien on Equipment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 20 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc 25 Filed
                                        166-4
                                         78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          32 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                     Main DDocument
                                            - Debtors Exhibit No. Page
                                                                  2        38Page
                                                                              of 231    21 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

 2.4
 9     Squire Capital                                 Describe debtor's property that is subject to a lien                     $55,000.00     $755,004.00
       Creditor's Name                                Schedule A/B, Part 4
       c/o Dan Proscia
       5 Yarmouth Drive
       Chatham, NJ 07928
       Creditor's mailing address                     Describe the lien
                                                      Equipment lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5
 0     Stephen Kunkle                                 Describe debtor's property that is subject to a lien                     $12,970.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       dba Stephen Kunkle
       Carpentry
       98 Forrett Drive
       Vernon, VT 05354
       Creditor's mailing address                     Describe the lien
                                                      Writ of Attachment and Order of Approval
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5
 1     SVT Masonry Incorporated                       Describe debtor's property that is subject to a lien                     $89,450.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn: President or General
       Mgr
       1185 Glasenbury Road
       Shaftsbury, VT 05262
       Creditor's mailing address                     Describe the lien
                                                      Judgment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 21 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc 25 Filed
                                        166-4
                                         78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          33 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                     Main DDocument
                                            - Debtors Exhibit No. Page
                                                                  2        39Page
                                                                              of 231    22 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5
 2     Swan Electric, Inc.                            Describe debtor's property that is subject to a lien                     $55,922.28   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       18 Coldbrook Rd
       Wilmington, VT 05363
       Creditor's mailing address                     Describe the lien
                                                      Notice of Contractor's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5
 3     Sysco Albany, LLC                              Describe debtor's property that is subject to a lien                     $14,460.28   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn: President or General
       Mgr
       One Liebich Lane
       Clifton Park, NY 12065
       Creditor's mailing address                     Describe the lien
                                                      Judgment Order
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 22 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc 25 Filed
                                        166-4
                                         78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          34 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                     Main DDocument
                                            - Debtors Exhibit No. Page
                                                                  2        40Page
                                                                              of 231    23 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)      19-20903
              Name

 2.5   Terex Financial Services,
 4     Inc.                                           Describe debtor's property that is subject to a lien                           $1.00     $755,004.00
       Creditor's Name                                Schedule A/B, Part 4
       Attn: President or General
       Mgr
       200 Nyala Farm Road
       Westport, CT 06880
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5
 5     TFT Holdings, LLC                              Describe debtor's property that is subject to a lien                 $1,458,249.00     $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn: Gary Greenstein
       8 Upland Lane
       Armonk, NY 10504
       Creditor's mailing address                     Describe the lien
                                                      Judgment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Thomas Whit & Eliz
 6     Armstrong                                      Describe debtor's property that is subject to a lien                     $148,242.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       c/o Gravel & Shea PC
       76 St. Paul Street, 7th Floor
       Burlington, VT 05401
       Creditor's mailing address                     Describe the lien
                                                      Writ of Attachment and Order of Approval
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 23 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc 25 Filed
                                        166-4
                                         78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          35 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                     Main DDocument
                                            - Debtors Exhibit No. Page
                                                                  2        41Page
                                                                              of 231    24 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5
 7     Trinity Engineering &                          Describe debtor's property that is subject to a lien                     $13,557.75   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Technical Services LLC
       Attn President or General
       Mgr
       751 Main Road
       Stamford, VT 05352
       Creditor's mailing address                     Describe the lien
                                                      Notice of Mechanics Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5
 8     Trinity Engineering &                          Describe debtor's property that is subject to a lien                      $9,743.65   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Technical Services LLC
       Attn President or General
       Mgr
       751 Main Road
       Stamford, VT 05352
       Creditor's mailing address                     Describe the lien
                                                      Notice of Mechanics Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 24 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc 25 Filed
                                        166-4
                                         78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          36 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                     Main DDocument
                                            - Debtors Exhibit No. Page
                                                                  2        42Page
                                                                              of 231    25 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)     19-20903
              Name

 2.5
 9     Triple T Trucking                              Describe debtor's property that is subject to a lien                     $34,634.31   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn: President or General
       Mgr
       437 Vernon Street
       Brattleboro, VT 05301
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6
 0     TRUE WORLD FOODS                               Describe debtor's property that is subject to a lien                     $10,790.58   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn: President or General
       Mgr
       22 Food Mart Road
       Boston, MA 02118
       Creditor's mailing address                     Describe the lien
                                                      Order
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6
 1     Tyler and Rose Dickson                         Describe debtor's property that is subject to a lien                 $1,005,000.00    $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       9 Hunter Lane
       Rye, NY 10580
       Creditor's mailing address                     Describe the lien
                                                      Writ of Attachment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 25 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc 25 Filed
                                        166-4
                                         78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          37 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                     Main DDocument
                                            - Debtors Exhibit No. Page
                                                                  2        43Page
                                                                              of 231    26 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)      19-20903
              Name

       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Vareschi Plumbing &
 2     Heating                                        Describe debtor's property that is subject to a lien                      $15,220.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       Attn President or General
       Mgr
       1151 Massachusetts
       North Adams, MA 01247
       Creditor's mailing address                     Describe the lien
                                                      Notice of Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6
 3     Vermont Department of Tax                      Describe debtor's property that is subject to a lien                 $1,286,000.00     $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       133 State Street
       Montpelier, VT 05633
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6
 4     W&W Building Supply                            Describe debtor's property that is subject to a lien                     $121,999.00   $44,698,750.00

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 26 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc 25 Filed
                                        166-4
                                         78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          38 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                     Main DDocument
                                            - Debtors Exhibit No. Page
                                                                  2        44Page
                                                                              of 231    27 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)    19-20903
              Name

       Creditor's Name                                Schedule A/B, Part 9
       Attn: President or General
       Mgr
       434 Rte 100
       Wilmington, VT 05363
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6
 5     Walker Kimball                                 Describe debtor's property that is subject to a lien                 $1,585,604.00   $44,698,750.00
       Creditor's Name                                Schedule A/B, Part 9
       200 Mending Walls Road
       Manchester Center, VT
       05255
       Creditor's mailing address                     Describe the lien
                                                      Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Western Equipment
 6     Finance, Inc                                   Describe debtor's property that is subject to a lien                     $2,788.60     $755,004.00
       Creditor's Name                                Schedule A/B, Part 4
       Attn: President or General
       Mgr
       503 HIGHWAY 2 WEST
       Devils Lake, ND 58301
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 27 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case
             Case
              Case
                 19-20903
                   19-10214
                    19-10214Doc
                             Doc
                              Doc 25 Filed
                                        166-4
                                         78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                        Entered
                                                              Entered
                                                                Entered
                                                                06/09/19 12:24:05
                                                                            06/09/19
                                                                              07/23/19
                                                                                    Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                          39 of 766/09/19 11:39AM
                 Desc     Desc
                           Exhibit Exhibit
                                     Main DDocument
                                            - Debtors Exhibit No. Page
                                                                  2        45Page
                                                                              of 231    28 of 32
 Debtor       Hermitage Inn Real Estate Holding Company, LLC                                           Case number (if know)       19-20903
              Name

        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.6    Windham Architectural
 7      Metals                                        Describe debtor's property that is subject to a lien                      $16,209.16     $27,000,000.00
        Creditor's Name                               Schedule A/B, Part 9
        Attn President or General
        Mgr
        86 Brook Street
        Whitingham, VT 05361
        Creditor's mailing address                    Describe the lien
                                                      Lien
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $46,537,965.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                       68

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Barnstormer Summit Lift, LLC
         c/o Zeisler & Zeisler                                                                                  Line   2.5
         10 Middle Street, 15th Floor
         Bridgeport, CT 06604




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 28 of 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case
             Case
             Case
                19-20904
                  19-10214
                   19-10214Doc
                            Doc
                             Doc
                               21 Filed166-4
                                        78 06/09/19
                                             Filed
                                                Filed
                                                   06/09/19
                                                      07/23/19
                                                       EnteredEntered
                                                               06/09/19
                                                                Entered 12:28:44
                                                                            06/09/19
                                                                              07/23/19
                                                                                   Page
                                                                                     12:47:07
                                                                                       16:20:47
                                                                                         13 of 143
                                                                                                 6/09/19 11:41AM
                Desc     Desc
                          Exhibit Exhibit
                                    Main DDocument
                                            - Debtors Exhibit No. Page
                                                                  2        99Page
                                                                              of 231    29 of 32
 Fill in this information to identify the case:

 Debtor name         Hermitage Club, LLC

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)             19-20904
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Berkshire Bank                                 Describe debtor's property that is subject to a lien                     Unknown                       $0.00
       Creditor's Name                                Personal Property
       Attn: President or General
       Mgr
       1259 E Columbus Ave Ste
       301
       Springfield, MA 01105
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Dell Financial Services,
 2.2                                                                                                                           Unknown                       $0.00
       LLC                                            Describe debtor's property that is subject to a lien
       Creditor's Name
       Attn: President or General
       Mgr
       Mail Stop-PS2DF-23
       One Dell Way
       Round Rock, TX 78682
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case
             Case
             Case
                19-20904
                  19-10214
                   19-10214Doc
                            Doc
                             Doc
                               21 Filed
                                      166-4
                                       78 06/09/19
                                            Filed
                                               Filed
                                                  06/09/19
                                                     07/23/19
                                                      EnteredEntered
                                                              06/09/19
                                                               Entered 12:28:44
                                                                           06/09/19
                                                                             07/23/19
                                                                                   Page
                                                                                    12:47:07
                                                                                      16:20:47
                                                                                        14 of 143
                                                                                                6/09/19 11:41AM
                Desc    Desc
                         Exhibit Exhibit
                                  Main Document
                                         D - Debtors Exhibit No.Page
                                                                 2       100Page
                                                                              of 231 30 of 32
 Debtor       Hermitage Club, LLC                                                                      Case number (if know)    19-20904
              Name

       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       NEC Financial Services
 2.3                                                  Describe debtor's property that is subject to a lien                     Unknown           $0.00
       LLC
       Creditor's Name
       Attn President or General
       Mgr
       250 Pehle Ave Ste 704
       Saddle Brook, NJ
       07663-5806
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statements
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Reinhart Foodservice, LLC                      Describe debtor's property that is subject to a lien                     Unknown           $0.00
       Creditor's Name
       Attn: President or General
       Mgr
       6250 N River Rd Ste 9000
       Des Plaines, IL 60018
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement and Writ of
                                                      Attachment
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Sysco Albany, LLC                              Describe debtor's property that is subject to a lien                     Unknown           $0.00

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case
             Case
             Case
                19-20904
                  19-10214
                   19-10214Doc
                            Doc
                             Doc
                               21 Filed
                                      166-4
                                       78 06/09/19
                                            Filed
                                               Filed
                                                  06/09/19
                                                     07/23/19
                                                      EnteredEntered
                                                              06/09/19
                                                               Entered 12:28:44
                                                                           06/09/19
                                                                             07/23/19
                                                                                   Page
                                                                                    12:47:07
                                                                                      16:20:47
                                                                                        15 of 143
                                                                                                6/09/19 11:41AM
                Desc    Desc
                         Exhibit Exhibit
                                  Main Document
                                         D - Debtors Exhibit No.Page
                                                                 2       101Page
                                                                              of 231 31 of 32
 Debtor       Hermitage Club, LLC                                                                      Case number (if know)    19-20904
              Name

       Creditor's Name
       Attn: President or General
       Mgr
       One Liebich Lane
       Clifton Park, NY 12065
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   TCF Equipment Finance                          Describe debtor's property that is subject to a lien                     Unknown           $0.00
       Creditor's Name
       TCF National Bank
       Attn: President or General
       Mgr
       1111 W San Marnan Dr Ste
       A2
       Waterloo, IA 50701-8926
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statements
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Webbank                                        Describe debtor's property that is subject to a lien                     Unknown           $0.00
       Creditor's Name
       Attn: President or General
       Mgr
       6440 S Wasatch Blvd, Ste
       300
       Salt Lake City, UT 84121
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case
             Case
             Case
                19-20904
                  19-10214
                   19-10214Doc
                            Doc
                             Doc
                               21 Filed
                                      166-4
                                       78 06/09/19
                                            Filed
                                               Filed
                                                  06/09/19
                                                     07/23/19
                                                      EnteredEntered
                                                              06/09/19
                                                               Entered 12:28:44
                                                                           06/09/19
                                                                             07/23/19
                                                                                   Page
                                                                                    12:47:07
                                                                                      16:20:47
                                                                                        16 of 143
                                                                                                6/09/19 11:41AM
                Desc    Desc
                         Exhibit Exhibit
                                  Main Document
                                         D - Debtors Exhibit No.Page
                                                                 2       102Page
                                                                              of 231 32 of 32
 Debtor       Hermitage Club, LLC                                                                      Case number (if know)   19-20904
              Name

       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                  $0.00

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
